Filed Pursuant to Rule 433 Registration No. 333-169315-03 Entergy Arkansas, Inc. First Mortgage Bonds, 5.75% Series due November 1, 2040 Final Terms and Conditions October 5, 2010 Issuer: Entergy Arkansas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: October 5, 2010 Settlement Date (T+3): October 8, 2010 Principal Amount: Coupon: 5.75% Coupon Payment Dates: February 1, May 1, August 1 and November 1 of each year First Payment Date: February 1, 2011 Final Maturity: November 1, 2040 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after November 1, 2015 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Joint Book-Running Managers: Citigroup Global Markets Inc. Wells Fargo Securities, LLC Joint Lead Manager: Stephens Inc. CUSIP / ISIN: 29364D 779 / US29364D7791 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Citigroup Global Markets Inc. toll free at 1-877-858-5407, or (ii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
